Citation Nr: 1423378	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-07 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Brenda Cashaw, Witness 


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.  He died in June 2011.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center in St. Paul, Minnesota, which denied the appellant's claims for dependency and indemnity compensation (DIC) and death pension.  The file is in the jurisdiction of the Waco, Texas RO.

The appellant testified at a videoconference with Waco hearing before the undersigned Veterans Law Judge (VLJ) in February 2013.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with this appeal.  A review of the documents in such file reveals the February 2013 hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran died in June 2011; the cause of death was determined to be congestive heart failure.  

2. At the time of the Veteran's death, he did not have any service-connected disabilities.

3.  Congestive heart failure was not manifested during the Veteran's service or in the first year following his discharge from service, and is not shown to have otherwise been related to his service, to include as due to hypertension therein. 

4. The Veteran had active service in the United States Army from May 1978 to May 1981, all of which was peacetime service.


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

2. The appellant is not eligible for VA death pension benefits, as the Veteran did not have qualifying wartime service for such benefits.  38 U.S.C.A. §§ 1541, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice. 

Notice was sent to the appellant, prior to the October 2011 decision, that complied with the requirements of Hupp.  The letter informed the appellant of what was required to support a claim for death benefits. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content. Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained service treatment records and VA treatment records.  The appellant has not reported any private treatment for the Veteran.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements for the claim of service connection for the cause of the Veteran's death.  The appeal is thus ready to be considered on the merits.

In regards to the claim of non-service-connected death pension benefits, the Board may proceed with the issue on appeal at this time without reviewing the provisions of the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The Court has held that, in a case where the law is dispositive of the claim, as will be explained, since all of the Veteran's service was during peacetime, the claim must be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Service Connection for the Cause of Death 

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom.  Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such hypertension and organic heart conditions, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A.             § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in June 2011.  A copy of his death certificate lists the cause of death as "pending."  The Veteran was afforded an opportunity to provide an amended death certificate as indicated in the VCAA letter.  Yet, to date, the evidence of record does not include an amended death certificate.  The appellant, however, maintains that the Veteran was first diagnosed with hypertension in service, which ultimately caused or contributed to his congestive heart failure that resulted in his death.  The appellant also asserts that the Veteran's cause of death was determined to be natural causes due to congestive heart failure.  See VA Form 21-0820, October 2011.  

At the time of the Veteran's death, service connection had not been established for any disability.  

In February 2009, the Veteran submitted claims for hypertension and cardiovascular disease.  These were denied in a May 2009 rating decision.

Based on a thorough review of the record, having conceded the appellant's assertion that the Veteran's cause of death is congestive heart failure, to include as due to hypertension, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Thus, any pending amendment to the Veteran's death certificate does not change the outcome of the appellant's appeal.

Service treatment records (STRs) are silent for complaints, findings, or diagnosis of hypertension.  On the Veteran's April 1978 enlistment examination, his blood pressure reading was 124/76 and his April 1981 separation examination shows that his blood pressure reading was 122/74.  No other blood pressure readings are noted and the records shown contain no evidence of hypertension.  STRs are also silent for complaints, findings, or diagnosis of a heart-related disability, including congestive heart failure.  

Because hypertension or any heart disability, to include congestive heart failure, was not diagnosed in service or manifested to a compensable degree in the first post-service year, service connection on a presumptive basis is not warranted under 38 C.F.R. 3.3.09(a).

The earliest evidence of a heart-related disability, to include congestive heart failure, is found in a December 2004 VA treatment record that reflects a chest x-ray impression of cardiomegaly redistribution of pulmonary vasculatures and small bilateral effusions consistent with congestive heart failure.  The earliest evidence of hypertension is found in an April 2005 VA treatment record that indicates a cardiovascular assessment of "hypertension, congestive heart failure (recent possible new diagnosis)."   

Although VA treatment records reflect a diagnosis of hypertension and congestive heart failure, both disorders are first shown to have manifested years after service.  Furthermore, none of the records relate that the Veteran's congestive heart failure began during service, or in any way link his fatal congestive heart failure to hypertension and his service.  

The Board recognizes the appellant's assertions and testimony provided at the February 2013 videoconference hearing that her husband's death was related to service.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, the appellant is not competent to provide an opinion requiring medical knowledge, such as questions relating to causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, her own assertions do not constitute competent medical evidence that what caused her husband's death was related to his service.  

The Veteran clearly had admirable service and made sacrifices for his country. However, the evidence weighs against a link between the cause of his death and that service.  Absent such a link, VA cannot grant the benefit sought.

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim of service connection for the cause of the Veteran's death must be denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Non-Service-Connected Death Pension Benefits

Death benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if: (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).  Therefore, in order for the appellant to prevail in this appeal, she first must satisfy this preliminary requirement that the Veteran have served during a wartime period, and not just during peacetime.

The phrase period of war is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam Era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A.     § 101(11); 38 C.F.R. § 3.2(f)(i).

Here, although the Veteran's DD Form 214 is not of record, an April 2009 response to the VA's official Request for Information clearly shows that the Veteran had active service in the Army from May 1978 to May 1981.  This is not a period of war; rather, it is peacetime only active service.  The Board also notes that while the Veteran was living, he filed and subsequently withdrew a claim for non-service-connected pension benefits, recognizing that he served during a period of peacetime.  See VA Form 21-438, March 2009.

The appellant asserts that the Veteran's service should, nonetheless, entitle her to VA death pension benefits, contending that "he was still trained to battle at any case a war would breakout."  See Notice of Disagreement dated October 2011.  Although sympathetic to the appellant's arguments, the Board's actions are bound by the controlling law and regulations outlined above; thus, the Veteran's service is not qualifying service for VA death pension benefits.  In claims such as this, where the law and not the evidence is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to death pension benefits is denied.



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


